DETAILED ACTION
This office action is in response to applicant’s communication of 5/3/2021.  Currently elected claims 1-11 are pending and rejected below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A claims 1-11 in the reply filed on 5/3/2021 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group B (method).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Liebel-Flarsheim (JP 2005-270629 A), or corresponding US patent family Battiato et al. (US 5,868,710).
Regarding claims 1, Liebel-Flarsheim (or Battiato) describes a drug solution injection device (medical fluid injection device) comprising: a piston drive mechanism that moves a piston member of a syringe (syringe 36) containing a contrast agent, the piston drive mechanism having an actuator (rotary electric motor 63) and a ram member (plunger drive ram 62) that is moved forward and backward by the actuator; a control circuit that is electrically connected to the actuator; and an operating knob unit having an operating knob (manual control lever 29) that is operated by an operator and a rotary sensor (rotary potentiometer 98) that outputs an electrical signal in accordance with the rotation of the operating knob; wherein the control circuit is configured so as to actuate the piston drive mechanism on the basis of and so as to correspond to the signal from the rotary sensor.
Concerning claim 2 , Liebel-Flarsheim (or Battiato), also describes configuring the control circuit so as to advance the ram member when the operating knob is turned in a first direction and so as to retract the ram member when the operating knob is turned in a second direction (paragraph [0054]).
Concerning claim 3, Liebel-Flarsheim (or Battiato), describes providing a position sensor (linear potentiometer 160) that detects the position of the ram member (paragraph [0079]).
Concerning claim 4, Liebel-Flarsheim (or Battiato),: "The wiper of said potentiometer is mechanically connected to the plunger drive ram 62 and moves in response to the movement of the plunger drive ram. Thus, the voltage of the wiper on the line 161 is an analog signal indicating the position of the ram between a backward-most position and a forward-most position.  This signal is converted and used by the CPU to detect the position of the ram and, in particular, the remaining volume in the syringe." (Paragraph [0079]) On the basis of this disclosure, in the invention disclosed in Liebel-Flarsheim (or Battiato), the position of the ram member can be considered to be determined, by the 
It is clear that, when the ram member is at the backward-most position or the forward-most position, the ram member will not move any further backward or forward even if the operating knob is operated to drive the ram member backward or forward.
Therefore, the ram member in the invention disclosed in Liebel-Flarsheim (or Battiato), can also be considered to be configured so that the piston drive mechanism is actuated in accordance with the operation of the operating knob only when the ram member is within the prescribed movement range.
Concerning claim 6, Liebel-Flarsheim (or Battiato) also describes the feature of providing a light-emitting device (lamp 46) and the feature of causing the light-emitting device to radiate light so as to indicate the state of actuation of the syringe (paragraph [0091]). On the basis of these features, the invention disclosed in document 1 can be considered to be configured so that the light-emitting device emits light when the ram member is being advanced and/or retracted.
Concerning claim 9, Liebel-Flarsheim (or Battiato) also describes providing a syringe holding part, an injection head (power head 22), a display (display 30) and a console (console 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebel-Flarsheim (or Battiato) in view of Baker et al. (US 2014/0128843 A1).
Liebel-Flarsheim (or Battiato) describes that modifications may be made, as appropriate, regarding the control of the movement of the drive ram, without being limited to a speed that is proportional to the level of rotation of the operating knob (paragraph [0112]).
Additionally, Baker describes a drug delivery device that measures the rotation of an operating knob (dosing element) by means of a rotary sensor so as to set an injection amount on the basis of the measured rotation amount, and that injects the set injection amount by means of an electrically controlled actuator (drive device 34) (paragraphs [0016], [0107] and [0112]). the drug delivery device described in Baker can be considered to move a ram member (piston rod 32) by a prescribed movement distance corresponding to the operating knob rotation amount. A person skilled in the art could easily conceive of configuring the invention disclosed in Liebel-Flarsheim (or Battiato) so as to implement the operating knob rotation amount and to move the ram member by a prescribed movement distance corresponding to the rotation amount, by referring to the invention disclosed in Baker.  Additionally, the feature of allowing the relationship between the operating knob rotation amount and the ram member movement distance to be modified is merely a matter that could be addressed, as appropriate, by a person skilled in the art, by setting the contrast agent injection amount, injection speed or the like according to the subject.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Specifying a torque strong enough to avoid inadvertent activation while allowing ease of dosing and use would have been a known variable and value for a PHOSITA to arrive at.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebel-Flarsheim (or Battiato) in view of Nemoto (JP 2015/29839 A).
Nemoto describes a drug solution injection device comprising a syringe holding part, an injection head, a display and a console, wherein an organic EL display is used as the display (paragraphs [0065] and [0066] ) .  A person skilled in the art could easily conceive of using, as the display in the invention disclosed in Liebel-Flarsheim (or Battiato), the organic EL display in the invention disclosed in Nemoto as a more efficient and greater clarity display.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liebel-Flarsheim (or Battiato) in view of Nemoto (JP 2015/29839 A), in further view of Nemoto (5492873 B2).
Liebel-Flarsheim (or Battiato) also describes the feature of providing a heater (heating blanket 42) that heats the fluid inside the syringe (paragraphs [0065] and [0066], and fig. 8).  Additionally, Nemoto (5492873 B2) describes the feature of providing a transparent sheet-shaped heater (light-transmitting heater 125) on a syringe holding part (syringe receiver 120) (paragraphs [0025]- [0029]) .  The heater in the invention disclosed in Liebel-Flarsheim (or Battiato) and the heater in the invention disclosed in Nemoto (5492873 B2) have the same function of heating a fluid in a syringe. Thus, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.